DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2021 has been entered.

Accordingly, claims 1-24 are pending in this application. Claims 1, 23, and 24 are currently amended; claim 20 is as previously presented; claims 2-19, 21 and 22 are original.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-21 of U.S. Patent No. 10,402,059. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 4-21 of U.S. Patent No. 10,402,059 anticipate claims 1-24 of the instant application as demonstrated in the table below.

Instant Application
U.S. Patent No. 10,402,059
1. A system for displaying a performance dashboard comprising:
an input interface configured to receive log data;

a processor configured to:
determine whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition corresponding to a change in network traffic or a request of a backup;



in response to a determination that the one or more criteria for checking the daemon response time is satisfied, determine one or more daemon response times in real time, 



wherein to determine one or more daemon response times in real time comprises querying one or more active processes at a predetermined rate;
determine dashboard information associated with one or more of at least one client system and at least one storage system, 


wherein the determined dashboard information is based on log information of one or more of an array's components and the one or more daemon response times; and
an output interface configured to provide the dashboard information.


an input interface configured to receive log data, wherein the log data comprises a set of process log entries;
a processor configured to:
determine whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition, wherein the system condition includes one or more of a change in network traffic in relation to a threshold, and an indication that a full backup is requested by at least one client system;
in response to determining that the one or more criteria for checking the daemon response time is satisfied, determine one or more daemon response times in real time, wherein to determine one or more daemon response times in real time comprises measuring the daemon response time, including querying one or more active processes, wherein the querying of the one or more active processes comprises querying the one or more active processes at a predetermined rate;
determine dashboard information associated with one or more of the at least one client system and at least one storage system, the at least one client system and the 


an output interface configured to provide the dashboard information.


2. The system of claim 1, 





wherein the system condition includes one or more of a change in network traffic in relation to a threshold, and an indication that a full backup is requested by at least one client system.  

3. The system of claim 1, 






wherein to determine the one or more daemon response times in real time comprises measuring the daemon response time.  

4. The system of claim 1, 



wherein the dashboard information is based at least in part on the log data and the one or more daemon response times.  


5. The method of claim 1, 


wherein the log data comprises a set of process log entries.  

6. The system of claim 5, wherein a process log entry of the set of process log entries comprises a process name.  

7. The system of claim 6, wherein a process log entry comprises a process identifier.  

8. The system of claim 6, wherein a process log entry comprises a process start time.  

9. The system of claim 6, wherein a process log entry comprises a process end time.  

10. The system of claim 1, wherein each daemon response time of the one or more daemon response times comprises a time between a time a daemon query is sent and a time a daemon response is received.  

11. The system of claim 1, wherein determining a daemon response time of the one or more daemon response times comprises:
sending a query to a daemon;
determining a start time;
receiving a response to the query from the daemon;
determining a stop time; and
calculating the daemon response time based at least in part on the start time and the stop time.  



nsrd, nsrexecd, nsrmmdbd, nsrindexd, or nsrjobd.  

13. The system of claim 1, wherein the processor is further configured to determine configuration information.  

14. The system of claim 13, wherein the configuration information comprises one or more of the following:
client system information, client software information, backup storage system information, backup storage software information, backup server system information, and backup server software information.  

15. The system of claim 13, wherein the dashboard information is determined based at least in part on the configuration information.  

16. The system of claim 1, wherein the processor is further configured to determine system sizing information.  

17. The system of claim 16, wherein the system sizing information comprises one or more of the following:
configuration database information, media database information, index database information, and jobs database information.  

18. The system of claim 16, wherein the dashboard information is determined based at least in part on the system sizing information.  

19. The system of claim 1, wherein the log data corresponds to information on a 

20. The system of claim 1, wherein the dashboard information provides an indication of an active process running on one or more of the ability of the active process to respond to an inquiry, the at least one client system, and the at least one storage system.  

21. The system of claim 1, wherein to determine the one or more daemon response times further comprises measuring an amount of time for the one or more processes to respond to the querying of the one or more active processes.  

22. The system of claim 1, wherein the querying the one or more active processes is performed in response to determining that the one or more criteria for checking the daemon response time is satisfied.



1. A system for displaying a performance dashboard comprising:
… a processor configured to:
determine whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition, wherein the system condition includes one or more of a change in network traffic in relation to a threshold, and an indication that a full backup is requested by at least one client system;

1. A system for displaying a performance dashboard comprising:
… a processor configured to:
… in response to determining that the one or more criteria for checking the daemon response time is satisfied, determine one or more daemon response times in real time, wherein to determine one or more daemon response times in real time comprises measuring the daemon response time,…


1. A system for displaying a performance dashboard comprising:
… a processor configured to:
…determine dashboard information…wherein the dashboard information is based at least in part on the log data and the one or more daemon response times;

1. A system for displaying a performance dashboard comprising:
an input interface configured to receive log data, wherein the log data comprises a set of process log entries;

   
2. The system of claim 1, wherein a process log entry comprises a process name.


    4. The system of claim 1, wherein a process log entry comprises a process identifier. 

    5. The system of claim 1, wherein a process log entry comprises a process start time. 

    6. The system of claim 1, wherein a process log entry comprises a process end time. 

    7. The system of claim 1, wherein each daemon response time of the one or more daemon response times comprises a time between a time a daemon query is sent and a time a daemon response is received. 

    8. The system of claim 1, wherein determining a daemon response time of the one or more daemon response times comprises:
sending a query to a daemon;
determining a start time;
receiving a response to the query from the daemon;
determining a stop time; and
calculating the daemon response time based at least in part on the start time and the stop time.


nsrd, nsrexecd, nsrmmdbd, nsrindexd, or nsrjobd. 

    10. The system of claim 1, wherein the processor is further configured to determine configuration information. 

    11. The system of claim 10, wherein the configuration information comprises one or more of the following:
client system information, client software information, backup storage system information, backup storage software information, backup server system information, and backup server software information. 

    12. The system of claim 10, wherein the dashboard information is determined based at least in part on the configuration information. 

    13. The system of claim 1, wherein the processor is further configured to determine system sizing information. 

    14. The system of claim 13, wherein the system sizing information comprises one or more of the following:
configuration database information, media database information, index database information, and jobs database information. 

    15. The system of claim 13, wherein the dashboard information is determined based at least in part on the system sizing information. 

    16. The system of claim 1, wherein the log data corresponds to information on a 

    17. The system of claim 1, wherein the dashboard information provides an indication of an active process running on one or more of the at least one client system and the at least one storage system and the ability of the active process to respond to an inquiry. 

    18. The system of claim 1, wherein to determine the one or more daemon response times further comprises measuring an amount of time for the one or more processes to respond to the querying of the one or more active processes. 

    19. The system of claim 1, wherein the querying of the one or more active processes is performed in response to determining that the one or more criteria for checking the daemon response time is satisfied. 


receiving log data pertaining to a system comprising at least one client system and at least one storage system;
determining whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition corresponding to a change in network traffic or a request of a backup;


in response to a determination that the one or more criteria for checking the daemon response time is satisfied, determining one or more daemon response times using a processor in real time, wherein 



determining dashboard information associated with one or more of at least one client system and at least one storage system 



wherein the determined dashboard information is based on log information of one or more of an array's components and the one or more daemon response times; and
providing the dashboard information.

24. A computer program product for displaying a performance dashboard, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving log data pertaining to a system comprising at least one client system and at least one storage system;









determining whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition corresponding to a change in network traffic or a request of a backup;



in response to a determination that the one or more criteria for checking the daemon response time is satisfied, determining one or more daemon response times in real time, wherein determining the one or more daemon response times in real time comprises querying of the one or more active processes at a predetermined rate;




determining dashboard information associated with one or more of at least one client system and at least one storage system, 


wherein the determined dashboard information is based on log information of one or more of an array's components and the one or more daemon response times; and
providing the dashboard information.  


receiving log data, wherein the log data comprises a set of process log entries;
determining whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition, wherein the system condition includes one or more of a change in network traffic in relation to a threshold, and an indication that a full backup is requested by at least one client system;
in response to determining that the one or more criteria for checking the daemon response time is satisfied, determining one or more daemon response times using a processor in real time, wherein determining 
determining dashboard information associated with one or more of the at least one client system and at least one storage system, the at least one client system and the at least one storage system being respectively connected to a network, wherein the dashboard information is based at least in part on the log data and the one or more daemon response times; and


providing the dashboard information. 

21. A computer program product for displaying a performance dashboard, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving log data, wherein the log data comprises a set of process log entries;
(Note: “pertaining to a system comprising at least one client system and at least one storage system” as recited in the instant application, describes non-functional descriptive material as the received log data is not actually recited as every being used. As such, claim 21 anticipates the limitation despite not explicitly reciting the quoted features.)

determining whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition, wherein the system condition includes one or more of a change in network traffic in relation to a 
in response to determining that the one or more criteria for checking the daemon response time is satisfied, determining one or more daemon response times in real time, wherein determining the one or more daemon response times in real time comprises measuring the daemon response time, including querying one or more active processes, wherein the querying of the one or more active processes comprises querying the one or more active processes at a predetermined rate;
determining dashboard information associated with one or more of the at least one client system and at least one storage system, the at least one client system and the at least one storage system being respectively connected to a network, wherein the dashboard information is based at least in part on the log data and the one or more daemon response times; and


providing the dashboard information. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 23 and 24, the claims as amended now recite “wherein the determined dashboard information is based on log information of one or more of an array's components and the one or more daemon response times.” Applicant’s disclosure is silent with respect to an “array” let alone determining log information of one or more of an array’s components. As such, the claims recite new matter and are rejected under 35 USC §112(a) accordingly.
As to claims 2-22, the claims depend on claim 1, inheriting the deficiencies of claim 1 as set forth above, and are rejected under 35 USC §112(a) for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reps et al. (previously presented) (US 6,070,190), hereinafter Reps, in view of Chintalapati et al. (previously presented)(US 6,457,063 B1), hereinafter Chintalapati, and further in view of Sun StorEdge Enterprise Backup Software™ 7.2 Administrator’s Guide (previously presented)(Sun StorEdge Enterprise Backup Software™ 7.2 Administrator’s Guide. November 2004. Sun Microsystems, Inc., 684 pages), hereinafter Sun.

As to claim 1, Reps discloses a system for displaying a performance dashboard comprising:
(Figs. 2-3, #207, 204, 305, 306; Col. 10, Lines 53-57; Col. 14, Lines 1-10; Transaction records from service requests, i.e. log data, are received by storage repositories.);
a processor configured to (Col. 9, Lines 23-58, I.e. as part of general purpose client and/or server computers):
determine whether one or more criteria for checking an  application program response time is satisfied, wherein the one or more criteria include a system condition (Figs. 3-4; Col. 8, Lines 38-64; Col. 13, Lines 1-14, An application program response time is measured during times when the application program is determined to be available in accordance with a schedule, i.e. in response to a system condition indicating availability.);
in response to a determination that the one or more criteria for checking the  application program response time is satisfied (Fig. 3; Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40, Once determined to execute based on the availability schedule, the application program response time is determined in accordance with a sampling frequency/frequency of access.), determine one or more  application program response times in real time (Col. 10, Lines 5-21; Col. 14, lines 10-21 and 40-47, Application program response times are determined in real time and logged.), wherein to determine one or more  application program response times in real time comprises querying one or more active processes at a predetermined rate (Figs. 3-4; Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40, Once determined to execute based on the availability schedule, the application program response time is determined in accordance with a sampling frequency/frequency of access, i.e. a predetermined rate.);
, wherein the determined dashboard information is based on log information of one or more of an array's components and the one or more application response times (Figs. 6-12; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. AMA dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity. The determined data, including the response times displayed in the dashboards, comes from the monitored performance data gathered over time, i.e. log information of the one or more application response times. E.g. corresponding to a given monitored application program. See again at least Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40 as discussed above with respect to monitoring an application to log response times by AMA probes.); and
an output interface configured to provide the dashboard information (Figs. 6-12; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. Dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity.).
Reps does not explicitly disclose that the response times are for daemons. However, Reps does state that the disclosed application programs monitored for response times are non-limiting and obvious to include any type of application program (Col. 8, Lines 48-64).
However, Chintalapati discloses that daemons are computer programs that can be monitored for performance and monitoring daemon performance by sending requests to a desired daemon and receiving a response for processing (Col. 4, Lines 21-39; Col. 8, Lines 45-65).
(Chintalapati, Col. 2, Lines 41-44 and 57-60).
Reps, as previously modified with Chintalapati, does not explicitly disclose wherein the one or more criteria include a system condition corresponding to a change in network traffic or a request of a backup.
However, Sun discloses determine whether one or more criteria for initiating a daemon is satisfied, wherein the system condition includes one or more of a change in network traffic in relation to a threshold, and an indication that full backup is requested by at least one client system (Fig. 1-2; Pg. 11, Lines 18-20; Pgs. 12-13; Pg. 29, Lines 28-29, At scheduled intervals, backups can be performed by the server, and as part of this, "lulls in save set activity from the client” can be detected, i.e. detection of a change in network traffic in relation to a threshold, and in response, the server can find another save set in the group to attempt to back up so as to keep the process moving. Backing up data form another save set in the group can thus involve invoking a daemon on a client in the group, e.g. nsrexecd daemon, to get data form another save set. Additionally, a system condition such as a full backup is manually requested form a client can be detected to perform similar functions for backing up data using the various daemons of Sun.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reps, as previously modified with Chintalapati, with the teachings of Sun by modifying Reps such that system events such that like the scheduled times for monitoring daemon response times of Reps as modified, Reps is further modified to use the scheduled backup times of Sun as these times and to monitor the daemons of Sun during these times, and thus also include detecting initialization of new daemons during the backup and monitoring those accordingly, e.g. such as the nsrexecd daemon in response to lulls in network traffic due to lulls in data being received form the client. Thus, as combined, rendering obvious “determine whether one or more criteria for checking a daemon response time is satisfied, wherein the one or more criteria include a system condition corresponding to a change in network traffic or a request of a backup”. The motivation for doing so would have been to determine performance metrics such as response times of the daemons of Sun during backup operations and present those performance metrics as similarly done with the query daemon of Reps so as to more effectively test and monitor a computer system’s activities with respect to backup of data by data backup applications and corresponding daemons (Sun, Pg. 10, Lines 27-33).
Furthermore, while the prior art discloses “an input interface configured to receive log data”, the claim does not recite using the log data and also does not actually recite receiving the log data, merely that the input interface is configured, i.e. capable, of receiving it. As such, 

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein the system condition includes one or more of a change in network traffic in relation to a threshold, and an indication that a full backup is requested by at least one client system. (Sun, Fig. 1-2; Pg. 11, Lines 18-20; Pgs. 12-13; Pg. 29, Lines 28-29, At scheduled intervals, backups can be performed by the server, and as part of this, "lulls in save set activity from the client” can be detected, i.e. detection of a change in network traffic in relation to a threshold, and in response, the server can find another save set in the group to attempt to back up so as to keep the process moving. Backing up data form another save set in the group can thus involve invoking a daemon on a client in the group, e.g. nsrexecd daemon, to get data form another save set. Additionally, a system condition such as a full backup is manually requested form a client can be detected to perform similar functions for backing up data using the various daemons of Sun.).
The reasons and motivations for combining the teachings of Reps, Chintalapati, and sun are the same as previously set forth with respect to claim 1 above.


As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein to determine the one or more daemon response times in real time comprises measuring the daemon response time (Reps, Col. 14, Lines 1-20, Application program response times are measured from times of initial service requests and corresponding service responses. As previously modified with Chintalapati, the Application programs are daemons.).  
The reasons and motivations for combining the teachings of Reps, Chintalapati, and Sun are the same as previously set forth with respect to claim 1 above.

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein the dashboard information is based at least in part on the log data and the one or more daemon response times (Reps, Figs. 6-12; Col. 14, Lines 40-48; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. Dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity, from the real-time logged data in the repository comprising the determined response times. As previously modified with Chintalapati, the Application programs are daemons.).  
The reasons and motivations for combining the teachings of Reps, Chintalapati, and sun are the same as previously set forth with respect to claim 1 above.

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein the log data comprises a set of process log entries (Reps, Fig. 5; Col. 14, Lines 11-39; Col. 16, Lines 11-33).
Furthermore, while the prior art discloses “wherein the log data comprises a set of process log entries”, this feature is directed to non-functional descriptive material. The claim never recites any of actually receiving, storing, and using the log data, and further does not recite using “a set of process log entries” within log data to perform any specific function. As such, the cited limitation is directed to non-functional descriptive material and does not carry patentable weight. See MPEP §2111.05.

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein a process log entry of the set of process log entries comprises a process name (Reps, Col. 14, Lines 25-35, e.g. “Notes DB”, is the example application program being monitored, i.e. a process name. Additionally, as previously modified with Chintalapati, the application program is a daemon, thus rendering obvious the substitution of a daemon name, i.e. a process name.).
The reasons and motivations for combining the teachings of Reps, Chintalapati, and sun are the same as previously set forth with respect to claim 5 above.
Furthermore, while the prior art discloses “wherein a process log entry of the set of process log entries comprises a process name”, this feature is directed to non-functional descriptive material. The claim never recites any of actually receiving, storing, and using the log data, and further does not recite using a process log entry let alone “a process name” within 

As to claim 7, the claim is rejected for the same reasons as claim 6 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein a process log entry comprises a process identifier (Reps, Col. 14, Lines 25-35, e.g. “Notes DB”, is the example application program being monitored, i.e. a process name which is also a process identifier. Additionally, as previously modified with Chintalapati, the application program is a daemon, thus rendering obvious the substitution of a daemon name/identifier, i.e. a process name/identifier.).  
The reasons and motivations for combining the teachings of Reps, Chintalapati, and sun are the same as previously set forth with respect to claim 6 above.
Furthermore, while the prior art discloses “wherein a process log entry comprises a process identifier”, this feature is directed to non-functional descriptive material. The claim never recites any of actually receiving, storing, and using the log data, and further does not recite using a process log entry let alone “a process identifier” within a process entry of the log data to perform any specific function. As such, the cited limitation is directed to non-functional descriptive material and does not carry patentable weight. See MPEP §2111.05.


As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein each daemon response time of the one or more daemon response times comprises a time between a time a daemon query is sent and a time a daemon response is received (Reps, Col. 14, Lines 1-20, Application program response times are measured from times of initial service requests, i.e. a query, and corresponding service responses. As previously modified with Chintalapati, the Application programs and queries are daemons and daemon queries and responses accordingly.).  
The reasons and motivations for combining the teachings of Reps, Chintalapati, and sun are the same as previously set forth with respect to claim 1 above.

As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein determining a daemon response time of the one or more daemon response times comprises:
sending a query to a daemon (Reps, Col. 14, Lines 11-20, i.e. a service request. As previously modified with Chintalapati, the Application programs and queries are daemons and daemon queries and responses accordingly.);
determining a start time (Reps, Col. 14, Lines 11-20, i.e. a time signature on the service request. As previously modified with Chintalapati, the Application programs and queries are daemons and daemon queries and responses accordingly.);
(Reps, Col. 14, Lines 11-20, i.e. a service response. As previously modified with Chintalapati, the Application programs and queries and responses are daemons and daemon queries and responses accordingly.);
determining a stop time (Reps, Col. 14, Lines 11-20, i.e. a time signature on the service response. As previously modified with Chintalapati, the Application programs and queries and responses are daemons and daemon queries and responses accordingly.); and
calculating the daemon response time based at least in part on the start time and the stop time (Reps, Col. 14, Lines 11-20, i.e. the difference determined between the request and response. As previously modified with Chintalapati, the Application programs and queries and responses are daemons and daemon queries and responses accordingly.).
The reasons and motivations for combining the teachings of Reps, Chintalapati, and sun are the same as previously set forth with respect to claim 1 above.

As to claim 12, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, does not explicitly disclose wherein one daemon response time of the one or more daemon response times are determined for one of the following:
nsrd, nsrexecd, nsrmmdbd, nsrindexd, or nsrjobd.
However, Sun discloses the use of nsrd, nsrexecd, nsrmmdbd, nsrindexd, or nsrjobd daemons such as for performing the backup and respiration of data to servers on a network (Pg. 9, Lines 30 and 38; Pg. 10, Lines 4 and 11; Pg. 12, Fig. 1-2).
(Reps, Col. 8, Lines 48-64), and similarly Chintalapati allows for any daemons to be queried for performance data (Chintalapati, Col. 6, Lines 1-22; Col. 8, Lines 39-57), and thus it would have been obvious to substitute the daemons of Sun as the daemons as the application programs of Reps and Chintalapati with a reasonable expectation of successfully monitoring desired daemons in a computer system. Thus, as combined, rendering obvious “wherein one daemon response time of the one or more daemon response times are determined for one of the following: nsrd, nsrexecd, nsrmmdbd, nsrindexd, or nsrjobd”. A further motivation for doing so would have been to determine performance metrics such as response times of the daemons of Sun during backup operations and present those performance metrics as similarly done with the query daemon of Reps so as to more effectively test and monitor a computer system’s activities with respect to backup of data by data backup applications and corresponding daemons (Sun, Pg. 10, Lines 27-33).

As to claim 13, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein the processor is further configured to determine configuration information (Reps, Figs. 3-4; Col. 13, Lines 15-44, Configuration information, including that of Fig. 3, is determined and utilized for response processing.).

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, Reps, as previously modified with Chintalapati and Sun, does not specifically disclose wherein the configuration information comprises one or more of the following:
client system information, client software information, backup storage system information, backup storage software information, backup server system information, and backup server software information.
Although Reps does disclose the configuration information comprises one or more of the following: storage software information, server system information, and server software information (Fig. 3, i.e. server name, server address, application name, storage designation, and service outage intervals).
However, Sun discloses configuration information comprises one or more of the following:
client system information, client software information, backup storage system information, backup storage software information, backup server system information, and backup server software information (Sun, Pg. 7, Lines 27-41; Pg. 9, Lines 1-6; Pg. 11, Lines 18-20; Pg. 12, Fig. 1-2, Lines 28-42, Client system information and backup server and storage information is determined and stored for backup and restoration purposes to corresponding backup servers and backup storage via daemons.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Reps, as previously modified with Chintalapati and Sun, with the teachings of Sun by modifying Reps such that the servers and resources monitored include backup servers and corresponding backup storage and applications like Sun, and thus that configuration parameters of Reps include at least being directed to backup storage software information, backup server system information, and backup server software information as claimed. The motivation for doing so would have been to determine performance metrics such as response times of the daemons of Sun during backup operations and present those performance metrics as similarly done with the query daemon of Reps so as to more effectively test and monitor a computer system’s activities with respect to backup of data by data backup applications and corresponding daemons (Sun, Pg. 10, Lines 27-33).

As to claim 15, the claim is rejected for the same reasons as claim 13 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein the dashboard information is determined based at least in part on the configuration information (Reps, Figs. 3-4 and 6-12; Col. 14, Lines 40-48; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. Dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity, from the real-time logged data in the repository comprising the determined response times, which is determined based on the parameters such as determined from those corresponding to Fig. 3.).  

As to claim 16, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati and Sun, does not explicitly disclose wherein the processor is further configured to determine system sizing information.  
However, Sun discloses the processor is further configured to determine system sizing information. (Pg. 91, Lines 10-26 and 41-43; Pg. 92, Lines 33-42; Pg. 93, Fig. 3-3, Lines 28-42, Sizing information of client indices on the server are determined and can be displayed in a dashboard as in Fig. 3-3.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Reps, as previously modified with Chintalapati, with the teachings of Sun by modifying Reps which can monitor the activity of effectively any daemon being used in the system as suggested by Reps and Chintalapati (Reps, Col. 8, Lines 48-64; Chintalapati, Col. 6, Lines 1-22; Col. 8, Lines 39-57), such that this is done in a backup and restoration environment Like sun utilizing one or more daemons such as nsrd, nsrexecd, nsrmmdbd, nsrindexd, or nsrjobd as disclosed by Sun, and in implementing in an environment of sun, including the ability of Sun to gather and display sizing information as done by Sun. The motivation for doing so would have been to determine performance metrics such as response times of the daemons of Sun during backup and restoration operations and present those performance metrics as similarly done with the daemons Reps so as to more effectively test and monitor a computer system’s activities with (Sun, Pg. 10, Lines 27-33) and to enable a user to check and perform actions, such as trimming index sizes for backups as part of regular monitoring (Sun, Pg. 91, Lines 29-32; Pg. 92, Lines 3-12; Pg. 540, Lines 18-19).

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein the system sizing information comprises one or more of the following:
configuration database information, media database information, index database information, and jobs database information (Sun, Pg. 91, Lines 10-26 and 41-43; Pg. 92, Lines 33-42; Pg. 93, Fig. 3-3, Lines 28-42, Sizing information of client indices, i.e. index database information, on the server are determined and can be displayed in a dashboard as in Fig. 3-3.).
The reasons and motivations for combining the teachings of Reps, Chintalapati, and Sun are the same as previously set forth with respect to claim 16 above.

As to claim 18, the claim is rejected for the same reasons as claim 16 above. In addition, Reps, as previously modified with Chintalapati and Sun, discloses wherein the dashboard information is determined based at least in part on the system sizing information (Sun, Pg. 91, Lines 10-26 and 41-43; Pg. 92, Lines 33-42; Pg. 93, Fig. 3-3, Lines 28-42, Sizing information of client indices, i.e. index database information, on the server are determined and can be displayed in a dashboard as in Fig. 3-3.).


As to claim 19, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati, discloses wherein the log data corresponds to information on a process run on one or more of the at least one client system and the at least one storage system (Reps, Fig. 2, Col. 14, Lines 1-9 and 18-44, Logged records are or application programs run on the server storage system.).

As to claim 20, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati, discloses wherein the dashboard information provides an indication of an ability of an active process to respond to an inquiry, the at least one client system, and the at least one storage system (Reps, Figs. 7-12; Col. 20, Lines 25-33 and 49-53, The dashboard provides availability and response times for the application program on the server storage system be queried, i.e. an indication of an active process running and ability to respond to an inquiry.).

As to claim 21, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati, discloses wherein to determine the one or more daemon response times further comprises measuring an amount of time for the one or more processes to respond to the querying of the one or more active processes (Reps, Col. 14, Lines 3-18, I.e. measuring response time based from a service request to a service response.).
As to claim 22, the claim is rejected for the same reasons as claim 1 above. In addition, Reps, as previously modified with Chintalapati, discloses wherein the querying the one or more active processes is performed in response to determining that the one or more criteria for checking the daemon response time is satisfied (Reps,  Figs. 3-4; Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40, Once determined to execute based on the availability schedule, the application program response time is determined in accordance with a sampling frequency/frequency of access. As previously modified with Chintalapati, the Application programs and queries and responses are daemons and daemon queries and responses accordingly.).  

As to claim 23, Reps discloses a method for displaying a performance dashboard, comprising:
receiving log data pertaining to a system comprising at least one client system and at least one storage system (Figs. 2-3, #207, 204, 305, 306; Col. 10, Lines 53-57; Col. 14, Lines 1-10; Transaction records from service requests, i.e. log data, are received by storage repositories pertaining to at least one server storage system, e.g. managing a Lotus Notes application and database.);
determining whether one or more criteria for checking an  application program response time is satisfied, wherein the one or more criteria include a system condition (Figs. 3-4; Col. 8, Lines 38-64; Col. 13, Lines 1-14, An application program response time is measured during times when the application program is determined to be available in accordance with a schedule, i.e. in response to a system condition indicating availability.);
 application program response time is satisfied (Fig. 3; Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40, Once determined to execute based on the availability schedule, the application program response time is determined in accordance with a sampling frequency/frequency of access.), determining one or more  application program response times using a processor in real time (Col. 10, Lines 5-21; Col. 14, lines 10-21 and 40-47, Application program response times are determined in real time and logged.), wherein determining the one or more application program response times in real time comprises querying one or more active processes at a predetermined rate (Figs. 3-4; Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40, Once determined to execute based on the availability schedule, the application program response time is determined in accordance with a sampling frequency/frequency of access, i.e. a predetermined rate.);
determining dashboard information associated with one or more of at least one client system and at least one storage system, wherein the determined dashboard information is based on log information of one or more of an array's components and the one or more  application program response times (Figs. 6-12; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. AMA dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity. The determined data, including the response times displayed in the dashboards, comes from the monitored performance data gathered over time, i.e. log information of the one or more daemon response times. E.g. corresponding to a given monitored application program. See again at least Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40 as discussed above with respect to monitoring an application to log response times by AMA probes.); and
providing the dashboard information (Figs. 6-12; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. Dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity.).
Reps does not explicitly disclose that the response times are for daemons. However, Reps does state that the disclosed application programs monitored for response times are non-limiting and obvious to include any type of application program (Col. 8, Lines 48-64).
However, Chintalapati discloses that daemons are computer programs that can be monitored for performance and monitoring daemon performance by sending requests to a desired daemon and receiving a response for processing (Col. 4, Lines 21-39; Col. 8, Lines 45-65).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reps with the teachings of Chintalapati by modifying Reps such that the application programs monitored for response times, which can comprise any time of program as discussed above, include daemon programs which are monitored for performance like in Chintalapati. In doing so, rendering obvious the use of daemon response times as required by the claims, including for the dashboard information as currently amended. The motivation for doing so would have been to enable gathering performance of daemon programs utilized in the system of Reps without bringing the Daemon down and thus maintaining the real time acquisition of response times (i.e. a type of performance data) of Reps (Chintalapati, Col. 2, Lines 41-44 and 57-60).

However, Sun discloses determine whether one or more criteria for initiating a daemon is satisfied, wherein the system condition includes one or more of a change in network traffic in relation to a threshold, and an indication that full backup is requested by at least one client system (Fig. 1-2; Pg. 11, Lines 18-20; Pgs. 12-13; Pg. 29, Lines 28-29, At scheduled intervals, backups can be performed by the server, and as part of this, "lulls in save set activity from the client” can be detected, i.e. detection of a change in network traffic in relation to a threshold, and in response, the server can find another save set in the group to attempt to back up so as to keep the process moving. Backing up data form another save set in the group can thus involve invoking a daemon on a client in the group, e.g. nsrexecd daemon, to get data form another save set. Additionally, a system condition such as a full backup is manually requested form a client can be detected to perform similar functions for backing up data using the various daemons of Sun.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reps, as previously modified with Chintalapati, with the teachings of Sun by modifying Reps such that system events such that like the scheduled times for monitoring daemon response times of Reps as modified, Reps is further modified to use the scheduled backup times of Sun as these times and to monitor the daemons of Sun during these times, and thus also include detecting initialization of new daemons during the backup and monitoring those accordingly, e.g. such as the nsrexecd (Sun, Pg. 10, Lines 27-33).

As to claim 24, Reps discloses a computer program product for displaying a performance dashboard, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for (Col. 9, Lines 23-58, I.e. as part of general purpose client and/or server computers):
receiving log data pertaining to a system comprising at least one client system and at least one storage system (Figs. 2-3, #207, 204, 305, 306; Col. 10, Lines 53-57; Col. 14, Lines 1-10; Transaction records from service requests, i.e. log data, are received by storage repositories pertaining to at least one server storage system, e.g. managing a Lotus Notes application and database.);
determining whether one or more criteria for checking an  application program response time is satisfied, wherein the one or more criteria include a system condition (Figs. 3-4; Col. 8, Lines 38-64; Col. 13, Lines 1-14, An application program response time is measured during times when the application program is determined to be available in accordance with a schedule, i.e. in response to a system condition indicating availability.);
in response to a determination that the one or more criteria for checking the  application program response time is satisfied (Fig. 3; Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40, Once determined to execute based on the availability schedule, the application program response time is determined in accordance with a sampling frequency/frequency of access.), determining one or more  application program response times in real time (Col. 10, Lines 5-21; Col. 14, lines 10-21 and 40-47, Application program response times are determined in real time and logged.), wherein determining the one or more  application program response times in real time comprises querying of the one or more active processes at a predetermined rate (Figs. 3-4; Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40, Once determined to execute based on the availability schedule, the application program response time is determined in accordance with a sampling frequency/frequency of access, i.e. a predetermined rate.);
determining dashboard information associated with one or more of at least one client system and at least one storage system (Figs. 6-12; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. Dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity.), wherein the determined dashboard information is based on log information of one or more of an array's components and the one or more application response times (Figs. 6-12; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. AMA dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity. The determined data, including the response times displayed in the dashboards, comes from the monitored performance data gathered over time, i.e. log information of the one or more daemon response times. E.g. corresponding to a given monitored application program. See again at least Col. 12, Lines 16-20; Col. 13, Lines 1-14 and 27-40 as discussed above with respect to monitoring an application to log response times by AMA probes.); and
providing the dashboard information (Figs. 6-12; Col. 19, Lines 54-64; Col. 20, Lines 1-9, 20-30, and 41-59. Dashboard information is determined and displayed, e.g. as graphs or tables with response times for desired time granularity.).
Reps does not explicitly disclose that the response times are for daemons. However, Reps does state that the disclosed application programs monitored for response times are non-limiting and obvious to include any type of application program (Col. 8, Lines 48-64).
However, Chintalapati discloses that daemons are computer programs that can be monitored for performance and monitoring daemon performance by sending requests to a desired daemon and receiving a response for processing (Col. 4, Lines 21-39; Col. 8, Lines 45-65).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reps with the teachings of Chintalapati by modifying Reps such that the application programs monitored for response times, which can comprise any time of program as discussed above, include daemon programs which are monitored for performance like in Chintalapati. In doing so, rendering obvious the use of daemon response times as required by the claims, including for the dashboard information as currently amended. The motivation for doing so would have been to enable (Chintalapati, Col. 2, Lines 41-44 and 57-60).

Reps, as previously modified with Chintalapati, does not explicitly disclose wherein the one or more criteria include a system condition corresponding to a change in network traffic or a request of a backup.
However, Sun discloses determine whether one or more criteria for initiating a daemon is satisfied, wherein the system condition includes one or more of a change in network traffic in relation to a threshold, and an indication that full backup is requested by at least one client system (Fig. 1-2; Pg. 11, Lines 18-20; Pgs. 12-13; Pg. 29, Lines 28-29, At scheduled intervals, backups can be performed by the server, and as part of this, "lulls in save set activity from the client” can be detected, i.e. detection of a change in network traffic in relation to a threshold, and in response, the server can find another save set in the group to attempt to back up so as to keep the process moving. Backing up data form another save set in the group can thus involve invoking a daemon on a client in the group, e.g. nsrexecd daemon, to get data form another save set. Additionally, a system condition such as a full backup is manually requested form a client can be detected to perform similar functions for backing up data using the various daemons of Sun.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reps, as previously modified with Chintalapati, with the teachings of Sun by modifying Reps such that system events such (Sun, Pg. 10, Lines 27-33).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reps, Chintalapati, and Sun as applied above, and further in view of Yu (cited in IDS filed 06/13/2019)(US 2007/0294388 A1).

As to claim 8, the claim is rejected for the same reasons as claim 6 above. In addition, Reps, as previously modified with Chintalapati and Sun, does not disclose wherein a process log entry comprises a process start time. Although Reps does disclose utilizing a process start time (Col. 14, Lines 11-17, i.e. time signature on the initial request.).
However, Yu discloses wherein a process log entry comprises a process start time ([0070]; [0073]; [0106]; [0111], A server operation, i.e. a process, has its response time measured using a start and stop time for the process. The process start times and end times are stored as timestamps in a log.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reps, as previously modified with Chintalapati and Sun, with the teachings of Yu by modifying the log of reps to additionally store the process start and end times like is done by Yu. The motivation for doing so would have been to enable Reps to store more raw data for statistical analysis (Reps, Col. 16, Lines 15-45) such as at a later time for correlating with other log entries to provide further detailed response time information to a user interface (Yu, [0095]; [0116]).
Furthermore, while the prior art renders obvious “wherein a process log entry comprises a process start time”, this feature is directed to non-functional descriptive material. The claim never recites any of actually receiving, storing, and using the log data, and further 

As to claim 9, the claim is rejected for the same reasons as claim 6 above. In addition, Reps, as previously modified with Chintalapati and Sun, does not disclose wherein a process log entry comprises a process end time. Although Reps does disclose utilizing a process end time (Col. 14, Lines 11-17, i.e. time signature on the service response.), and although Reps does disclose utilizing a process start time (Col. 14, Lines 11-17, i.e. time signature on the initial request.).
However, Yu discloses wherein a process log entry comprises a process end time ([0070]; [0073]; [0106]; [0111], A server operation, i.e. a process, has its response time measured using a start and stop time for the process. The process start times and end times are stored as timestamps in a log.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Reps, as previously modified with Chintalapati and Sun, with the teachings of Yu by modifying the log of reps to additionally store the process start and end times like is done by Yu. The motivation for doing so would have been to enable Reps to store more raw data for statistical analysis (Reps, Col. 16, Lines 15-45) such as at a later time for correlating with other log entries to provide further detailed response time information to a user interface (Yu, [0095]; [0116]).
.

Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive. For Examiner’s response, see discussion below:

(a)	At page 7, with respect to the double patenting rejections of claims 1-24, since the rejections have not been argued or amended to overcome the rejections, nor has a terminal disclaimer been filed, the double patenting rejections of claims 1-24 stand as set forth above.

(b)	Applicant’s arguments, see page 7, with respect to the rejections of claims 1-24 under 35 USC §103, have been fully considered but are not persuasive. The amendments to the independent claims are taught by Reps as set forth in the rejections of independent claims 1, 23, and 24 above. In summary, the data gathered and used to generate the dashboards displaying response times of Reps, is based on the same logged response time data discussed earlier in the claims. The dependent claims 2-22 being rejected for at least the same reasons as claim 1 above and for the respective reasons set forth in the rejections of claims 2-22 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James E Richardson/Primary Examiner, Art Unit 2167